Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 15 June 2022 for application number 16/833,788.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Andrew Wright on 15 August 2022.

The application has been amended as follows – claim 10 is currently amended:
 
10. (Currently Amended) The method of claim 9, wherein the zone reallocation requirement is based on a capacity of the cache comparing 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1 and 13 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious creating a vault within a dispersed storage network (DSN) and establishing dispersed storage error encoding parameters for the vault, and tracking the number of times a user accesses the vault in generating per-access billing information.  The prior art of record teaches tracking the number of times a user accesses in generating per-access billing information, however it does not teach creating a vault within a dispersed storage network (DSN) and establishing dispersed storage error encoding parameters for the vault, and tracking the number of times a user accesses the vault to generate per-access billing information.  The prior art of record also teaches accessing a vault, but it does not teach the remaining features of the claim as stated above. 
Dependent claims 3 – 12 and 14 – 19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 20 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious tracking the number of times a user accesses a vault in generating per-access billing information, where the vault comprises a virtual memory block that is associated with a portion of a dispersed storage network (DSN) namespace.  The prior art of record teaches tracking the number of times a user accesses in generating per-access billing information, however it does not teach tracking the number of times a user accesses a vault in generating per-access billing information, as well as the vault comprises a virtual memory block that is associated with a portion of a dispersed storage network (DSN) namespace.  The prior art of record also teaches accessing a vault, however it does not teach tracking the number of times a user accesses a vault in generating per-access billing information, where the vault comprises a virtual memory block that is associated with a portion of a dispersed storage network (DSN) namespace. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135